 In the Matter of UNITED STATES GYPSUM COMPANY, EMPLOYERandUNITED CEMENT, LIME AND GYPSUM WORKERS INTERNATIONALUNION, LOCAL UNION No. 63, AFL, PETITIONERCase No. 21-RC-358.-Decided January 17,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.Petitioner claims to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all employees at the Employer'sMidland, California, commissary, coffee shop, and automobile servicestation, excluding supervisors.'The Employer contends that theappropriate unit should be composed of all production and mainte-nance employees, in addition to those employees the Petitioner now*Chairman Herzog and Members Houston and Gray.IThe Employer is engaged in mining, milling,and smelting gypsum products at itsplant in Midland,California.Because of the plant's isolated location in the Coloradodesert, theEmployer provides housing facilities,a commissary,a coffee shop, and anautomobile service station for the use of its employees.81 N. L.R. B., No. 25.182 UNITED STATES GYPSUM COMPANY183seeks to represent.2The parties also disagree as to the following jobclassifications : chief cashier, dry goods clerk and cashier, butcher, andreceiving clerk.3The Petitioner would include these disputed classi-fications, whereas the Employer would exclude them.The commissary department is located in buildings separate fromthe Employer's production facilities.Within the main commissarybuilding is a mercantile salesroom, and a grocery, meat, and vegetablesalesroom.In two other rooms of this building are a soda fountainand a beer parlor.A coffee shop is maintained in another building.The automobile service station is adjacent to the main commissarybuilding, and is operated in conjunction therewith.The Board has previously held that mercantile employees and otherswho are not directly engaged in production and maintenance work atmining plants, constitute a homogeneous group with sufficiently com-mon interests to function properly together as a unit for the purposesof collective bargaining.4Accordingly, we find that a unit confinedto employees in the commissary, coffee shop, and automobile servicestation of the Employer's operations is feasible.There remains for consideration the disposition to be made of thechief cashier, the dry goods clerk and cashier, the butcher, and thereceiving clerk, all of whom work under the supervision of the com-missary manager and the assistant commissary manager.Thechief cashierworks in the commissary office. She clears thecash registers of the soda fountain and the mercantile, grocery, meat,and vegetable departments each day. She counts the money and scrip,checks them against the cashier's report, consolidates them all into adaily report, and turns the money and scrip over to the office cashierfor checking and deposit. She also cashes checks, and draws and signsfor all scrip books which are issued to the employees to be used instead2The Employer did not begin operation of the commissary until after it entered into acontract with the Petitioner covering the production and maintenance employees.Thereisno history of collective bargaining with respect to the employees involved in theinstant petition.At the hearing, the Petitioner stated that if it won an election forthese employees, it desired to bargain for them as part of the larger production and main-tenance unit which it represented.However, after the Petitioner's contract with theEmployer, covering the production and maintenance employees, expired on April 15, 1948,the Employer refused to recognize the Petitioner as representative of the productionand maintenance employeesUpon a charge filed by the Petitioner, a complaint has issuedalleging that the Employer has refused to bargain with the Petitioner as the exclusiverepresentative of the production and maintenance employees in violation of Section 8(a) (5) of the Act. The Petitioner has filed with the Board a waiver of the refusalto bargain charge as a basis for objecting to the conduct of the election herein directed.sThe parties agree that cooks, dishwashers, waitresses, clerks, soda fountain clerks,and bartenders' helpers should be included in any unit found appropriate, and that thecommissary manager, assistant commissary manager, bookkeeper, chef, and the chef's wife,who is in charge of the waitresses, should be excluded from such unit.4Matter of Inland Steel Company,67 N. L R. B. 1053;Matter of Elk Horn Coal Corpo-ration,64 N. L. R. B. 1563. Cf.Matter of Emperor Coal Company,74 N. L.R. B. 989;Matter of Consolidation Coal Company,63 N. L. R. B. 169. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDof cash for purchases at the commissary or other service facilities ofthe Employer.As she is an office clerical employee, we shall excludeher from the unit.'Thedry goods clerk and cashier,the only employee in the mercan-tile department, except on week ends,6 sells merchandise, rings up sales,checks invoices of merchandise purchased, marks the cost code andretail prices, and assists in buying by recommending salable items.She also opens boxes of merchandise, places it on shelves, and helpsin the taking of the inventory.' The major portion of her time is spentin waiting on trade and ringing up sales in the cash register sWe find, contrary to the Employer's contention, that the dry goodsclerk and cashier is neither a confidential nor a managerial employeewithin the meaning of the Act, and shall include her in the unit.sThebutcher,a salaried employee, is in charge of the meat depart-ment.He requisitions the meat and prices the various cuts so theywill sell at a profit, and sells it to customers.He has a helper, for1 hour a day and all day Saturday, whom he supervises and whosediscipline and discharge he can effectively recommend.We believethat the butcher's supervisory duties are not sufficiently great to con-stitute him a supervisor as defined in the Act 10We do not agree withthe Employer's contention that the butcher is a confidential andmanagerial employee because he knows the cost and selling price ofthe merchandiserWe shall include him in the unit.Thereceiving clerkworks in the receiving section of the main com-missary building.He places orders for groceries and vegetables,checks them on arrival at the commissary, prices them, and puts themon display.He moves merchandise from the storeroom to the sellingfloor.He has one full-time and one part-time helper whose work hedirects.He can effectively recommend a change in status for theseemployees.We shall, therefore, exclude the receiving clerk fromthe unit.5The only employees working in the commissary office are the commissary manager,assistant commissary manager, and bookkeeper, all of whom the parties have agreed shouldbe excluded from the appropriate unit.cThe bookkeeper helps in the mercantile department on Fridays and Saturdays.7An inventory is taken every 3 months.She must be familiar with the State sales tax, and with the Federal excise taxes onjewelry, cosmetics, and other articles.9CfMatter of NorthwesternBellTelephone Company,79 N. L R. B 549 ;Matter ofInter-Mountain Telephone Company,79 N. L. R. B. 715;Matter of EmperorCoal Company,74 N L R B. 989ioMatter of Rocky Mountain Pipe LineCompany,79 N. L. R. B 1119;Matter ofMagnoliaPetroleum Company,79 N. L. R B. 1027.11The Employer also contends that the butcher should be excluded from the unit be-cause his work is substantially the same as that of the ownerof a small butcher shop,except thathe does notdo any buyingand works on a salary.We find nomerit in thiscontention. UNITED STATES GYPSUM COMPANY185We find that all employees at the Employer's Midland, California,commissary, coffee shop, and automobile service station, includingcooks, dishwashers, waitresses, clerks, soda fountain clerks, bartenders'helpers, the dry goods Clerk and cashier, butcher, and regular part-time utility clerks'12 but excluding the chief cashier, bookkeeper, re-ceiving clerk, casual employees, office, clerical and professional em-ployees, guards, and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by United Cement, Lime and Gypsum Workers InternationalUnion, Local Union No. 63, AFL.12There are two groups of utility clerksOne group consists of the barber who is regu-larly employed for 41/2hours every day except Sunday,and the receiving clerk's assistantwho works 11 hours a week during the school year and 46 hours a week during schoolvacationsInasmuch as they are regularly employed a substantial number of hours eachweek, these employees have a sufficient interest in the conditions of employment to warranttheir inclusion in the unit.In addition to these regular part-time employees,there aretwo other clerks,thewife of the commissary manager, and the wife of the assistantcommissary manager, who work for 2 or 3 days every 3 months in the inventory-takingperiod.They also work in the mercantile and grocery departments,and at the sodafountain,in the event of an emergency if some other clerk is unavailable.We find thatthese employees are casual rather than part-time employees.We shall, therefore,excludethem from the unit.